Citation Nr: 1223921	
Decision Date: 07/11/12    Archive Date: 07/18/12	

DOCKET NO.  09-08 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a left hip disability.

2.  Entitlement to compensation benefits pursuant to the provisions of 38 U.S.C.A. 1151 (West 2002) for postoperative complications of an umbilical hernia repair, to include infection, intestinal obstruction, bowel perforation, and a need for multiple surgeries, resulting in an irretrievably weakened abdominal wall necessitating the use of an abdominal binder, secondary to negligence on the part of treating Department of Veterans Affairs (VA) medical personnel.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to August 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal of July 2007, February 2008, and January 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In a rating decision of December 1988, the RO denied entitlement to service connection for a chronic left hip disability, specifically, dislocation of the left hip.  In a subsequent rating decision of January 1989, the RO once again denied entitlement to service connection for a chronic left hip disability.  The Veteran voiced no disagreement with either of those decisions, which have now become final.  38 U.S.C.A. § 7105 (West 2002).  Since the January 1989 rating decision, the Veteran has submitted additional evidence in an attempt to reopen his claim.  The RO found such evidence new, but not material, and the current appeal ensued.  

Good or sufficient cause having been shown, the Veteran's motion to advance his appeal on the Board's docket has been granted pursuant to the provisions of 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.900(c) (2011).  

The appeal to the issues of entitlement to compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151, and entitlement to service connection for a chronic left hip disability on a de novo basis, are REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C.  VA will notify you if further action is required on your part.  



FINDINGS OF FACT

1.  In rating decisions of December 1988 and January 1989, with which the Veteran voiced no disagreement, the RO denied entitlement to service connection for a chronic left hip disability.  

2.  Evidence submitted since the time of the RO's January 1989 decision denying entitlement to service connection for a chronic left hip disability is neither cumulative nor redundant, and, when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the Veteran's claim.  

CONCLUSIONS OF LAW

1.  The rating decisions in December 1988 and January 1989 denying entitlement to service connection for a chronic left hip disability are final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).  

2.  Evidence received since the RO's January 1989 decision denying entitlement to service connection for a chronic left hip disability is both new and material, and sufficient to reopen the Veteran's previously denied claim.  38 U.S.C.A. §§ 5103, 5103A, 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

In the case at hand, the requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to whether the Veteran was provided an appropriate application form, or the completeness of his application.  VA notified the Veteran in correspondence of April and November 2007 of the information and evidence needed to substantiate and complete his claim, to include notice of what part of that evidence was to be provided by him, and what part VA would attempt to obtain.  

VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate his claim.  As to the issue currently before the Board, there is no evidence that additional records have yet to be requested, or that other development is in order.  

New and Material Evidence

In reaching this determination, the Board has reviewed all the evidence in the Veteran's claims file, which includes his multiple contentions, service treatment records, and both VA and private treatment records and examination reports.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claim, and what the evidence in the claims file shows, or fails to show, with respect to that claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

The Veteran in this case seeks entitlement to service connection for a chronic left hip disability.  In pertinent part, it is contended that his left hip disability, which admittedly preexisted his period of active military service, increased in severity beyond natural progress during that period of active military service.

In that regard, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002).  Service connection may also be granted for any disease initially diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed disability, there must be competent evidence of that disability; medical, or in certain circumstances, lay evidence of inservice incurrence or aggravation of a disease or injury; and competent evidence of a nexus between the claimed inservice disease or injury and 



the current disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see also Hickson v. West, 12 Vet. App. 247, 253 (1999).

Notwithstanding the aforementioned, once entitlement to service connection for a given disorder has been denied by a rating decision, that decision, absent a timely disagreement by the Veteran, is final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  Where a claim for entitlement to service connection has been previously denied, and that decision becomes final, the claim can be reopened and reconsidered only if new and material evidence has been presented with respect to that claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

Evidence is considered to be "new" if it was not previously submitted to agency decisionmakers.  Evidence is "material" if, by itself, or when considered with previous evidence of record, it relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  In addition, new evidence may be found to be material if it provides a "more complete picture of the circumstances surrounding the origin of the Veteran's injury or disability, even where it will not eventually convince the Board of Veterans' Appeals to alter its decision."  See Hodge v. West, 155 F.3d 1356, (Fed. Cir. 1998).  In determining whether new and material evidence has been submitted, the evidence is generally presumed to be credible.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

In the present case, at the time of the prior rating decision in December 1988, it was noted that, in 1954, prior to service, the Veteran had dislocated his left hip.  Further noted was that, shortly following the Veteran's entry upon active duty, he had complained of pain.  Significantly, no traumatic incident was indicated.  Rather, the Veteran reported experiencing pain upon stressing his left hip joint.  Service treatment records disclosed that the Veteran received a permanent profile for his left hip in December 1966.  While thereafter, the Veteran continued to complain of pain, it was felt that there was no functional impairment of the left hip warranting discharge.  In December 1966, radiographic studies revealed the presence of a flattened femoral head with decreased angle of the neck/shaft.  

On service separation, the Veteran indicated his health was good, and clinical examination revealed only a limited outward rotation of the left hip.  Significantly, on numerous occasions during service, consideration was given to discharging the Veteran for a condition considered to have existed prior to his entry upon active military service.  Based on such findings, VA concluded that the Veteran's preexisting left hip disability had undergone no permanent aggravation beyond natural progress during his period of active military service.  A January 1989 rating decision reached a similar conclusion, finding that VA records of hospitalization dated in October 1988 showed only current findings and treatment regarding the Veteran's left hip disability, without any appropriate historical basis for such changes.  Under the circumstances, VA denied entitlement to service connection for a chronic left hip disability,  The rating decisions in December 1988 and January 1989, which denied entitlement to service connection for a chronic left hip disability, were adequately supported by and consistent with the evidence then of record, and have now become final.  38 U.S.C.A. § 7105.

Evidence submitted since the time January 1989 rating decision, consisting, for the most part, of VA treatment records and the opinion of a VA physician, is both "new" and "material" as to the issue of service connection for a chronic left hip disability.  More specifically, since the January 1989 rating decision, the Veteran has received continuing treatment for left hip symptomatology.  Moreover, in December 2007 and June 2008 statements, a VA orthopedic surgeon posited a potential relationship between the Veteran's current left hip pathology and his inservice activities.  Such evidence, at a minimum, provides a "more complete picture of the circumstances surrounding the origin of the Veteran's injury or disability," and, accordingly, is sufficient to reopen the Veteran's previously-denied claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.




ORDER

New and material evidence having been submitted, the application to reopen a claim of entitlement to service connection for a chronic left hip disability is reopened.  


REMAND

Having determined that new and material evidence has been submitted sufficient to reopen the Veteran's previously-denied claim for service connection for a chronic left hip disability, the Board must now turn to a de novo review of all pertinent evidence of record.  Moreover, there currently exists some question as to whether the Veteran's postoperative complications of an umbilical hernia repair may have in some part been the result of carelessness and/or negligence on the part of treating VA personnel.

In this regard, service treatment records disclose that, at the time of a service entrance examination in September 1965, the Veteran indicated that he had "broke and dislocated" his left hip at the age of 13.  Moreover, during the course of inservice treatment in December 1966, the Veteran reiterated that history, indicating that, in 1954, he had fractured and/or dislocated his left hip during a softball game.  The Veteran was assigned a physical profile for a compression fracture of the left hip joint with flattened femoral bend and decreased angle neck/shaft with arthritic changes (bad hip joint secondary to old fracture and arthritis).  That profile was made permanent in January 1967.  At the time of a service separation examination in July 1968, the Veteran once again gave a history of fracture of the left hip with resulting osteoarthritis.  The separation examination was significant for a limitation of outward rotation of the Veteran's leg at the left hip joint.  

At the time of a period of VA hospitalization in October 1988, the Veteran indicated that, at the age of 13, he had fractured and dislocated his left hip, which was subsequently treated by closed reduction and traction.  According to the Veteran, he had experienced hip pain since the time of that injury.  Additionally noted was that the Veteran had fallen in 1982, fracturing his pelvis, which was treated by nonsurgical means.  During hospitalization, the Veteran underwent a left total hip replacement with porous-coated components.

During the course of VA outpatient treatment in mid December 2007, a VA orthopedic surgeon indicated that, according to the Veteran, at the time of his entry upon active military service, it was a "known fact" that he had a "bad hip."  Further noted was that the Veteran had been given a profile "while he was in service for lighter duty."  According to the orthopedic surgeon, regarding whether the Veteran's left hip disability was "service connected," he suspected that it was.  

In June 2008, that same VA orthopedic surgeon wrote that he had been given the opportunity to review the physical profile assigned the Veteran in 1966.  According to the physician, those records showed a profile which had been given the Veteran regarding limitations of activity while in the service.  Those limitations suggested that the Veteran should not participate in running, jumping, combat induction, or anything else which required pushing, pulling, or hard work.  In fact, the limitations given consisted of some "very well written restrictions."  According to the VA physician, in the Veteran's opinion, the "very strenuous activity" in which he was involved in service had made his preexisting left hip disability worse.  In the opinion of the examiner, the medical history which the Veteran furnished him "bore this out."  Such comments raise a question whether the Veteran's preexisting left hip disability may, in fact, have undergone an increase in severity during his period of active military service.  

Turning to the issue of entitlement to compensation benefits pursuant to 38 U.S.C.A. § 1151 for the postoperative complications of an umbilical hernia repair, the Board observes that, following umbilical hernia repair surgery in April 2004, the Veteran experienced numerous complications, a number of which required further surgery.  While in a medical opinion of July 2009, a VA vascular surgeon essentially conceded that, as a result of the aforementioned complications, the Veteran had suffered "additional disability," he further concluded that most experienced competent practitioners would have handled the Veteran's case similarly in all respects.  However, that vascular surgeon additionally indicated that, prior to a final conclusion, a plastic surgeon should review the various aspects of the Veteran's case.  Significantly, to date, no such review has been undertaken by a plastic surgeon.

Under the circumstances, the Board is of the opinion that further development of the evidence would be appropriate prior to a final adjudication of the Veteran's current claims.  Accordingly, in light of the aforementioned, the case is REMANDED to the RO/AMC for the following actions:  

1.  Any pertinent VA or other inpatient or outpatient treatment records, subsequent to January 2012, the date of the most recent evidence of record, should be obtained and incorporated in the claims folder.  The Veteran should be requested to sign the necessary authorization for release of any private medical records to the VA.  All attempts to procure such records should be documented in the file.  If the RO cannot locate such records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2.  The Veteran should then be afforded VA orthopedic and plastic surgery examinations in order to more accurately determine the exact nature and etiology of his current left hip disability, and the exact circumstances surrounding complications arising from his umbilical hernia repair.  Such examinations must be conducted by VA physicians who have not heretofore seen or examined the Veteran, and the plastic surgery study must be conducted outside of the VA Medical Center which performed the April 2004 surgery.  The Veteran is to be notified that it is his responsibility to report for the examinations, and to cooperate in the development of his claims.  The Veteran is further to be advised that the consequences for failure to report for a VA examination without good cause may include denial of his claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran fails to report for the aforementioned examinations, documentation should be obtained which shows that notice scheduling the examinations was sent to his last known address.  It should also be indicated whether any notice sent was returned as undeliverable.  

Following completion of the orthopedic examination, the examiner should specifically comment as to whether the Veteran's current left hip disability at least as likely as not had its origin during, or is in some way the result of, the Veteran's period of active military service.  Should it be determined that the Veteran's left hip disability did not, in fact, have its origin during his period of active military service, an additional opinion is requested addressing whether that left hip disability preexisted his period of active military service, and, if so, whether it underwent a clinically-identifiable permanent increase in severity beyond natural progress during the Veteran's period of active military service.  

Following completion of the plastic surgery examination, the examiner must specifically comment whether the Veteran suffered an identifiable "additional disability" as a result of the surgical repair of his umbilical hernia, and, if so, whether that "additional disability" was at least as likely as not the result of carelessness, negligence, a lack of proper skill, error in judgment, or similar instance of fault on the part of treating VA medical personnel, or, in the alternative, the result of an event not reasonable foreseeable.  

A complete rationale must be provided for any opinion offered, and all information and opinions, once obtained, must be made a part of the Veteran's claims folder.  The claims folder and a separate copy of this REMAND must be made available to and reviewed by the examiners prior to completion of the examinations.  In addition, the examiners must specify in their reports that the claims file and Virtual VA records have been reviewed, and specify the dates encompassed by the Virtual VA records.  

3.  The RO/AMC must then review the examination reports to ensure that they are in complete compliance with the directives of this REMAND, and that the examiners have documented their consideration of all records contained in Virtual VA.  If the reports are deficient in any manner, the RO/AMC must implement corrective procedures at once.  

4.  The RO/AMC should then readjudicate the Veteran's claim for service connection for a chronic left hip disability, as well as his claim for compensation benefits pursuant to 38 U.S.C.A. § 1151 for the postoperative complications of an umbilical hernia repair.  Should any benefit sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case which must contain notice of all relevant action taken on the claims for benefits since January 2010.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome in this case.  The Veteran need take no action unless otherwise notified.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




	                     ______________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


